DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CHINA 202010510772.5 06/08/2020 filed on 07/19/21.

Specification
3.        Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In an instant case, the recitations “The present disclosure relates to” in line 1 and “the present disclosure” in line 6 are implied.

Election/Restrictions
4.          Applicant’s election without traverse of claims 1-7, 11-18 directed to a composition in the reply filed on 12/15/21 and without traverse of species- 1. One first monomer: Acrylamide monomer; 2. One main activator: Hydroxy-2-undecyl-1-carboxymethylimidazoline; 3. One auxiliary activator: Isoamyl alcohol; 4. One hydrophobic nano-powder: Hydrophobic nano-SiO2; 5. One second monomer: N,N-methylenebisacrylamide; and 6. One initiator: Ammonium persulfate in the reply filed on 05/17/22 is acknowledged.
5.         Claims 8-10, 19-20 have been withdrawn in an amendment filed on 05/17/22. 

Examiner’s Amendment
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

           The application has been amended as follows: 
        (i)       Please cancel claims 8-10, 19-20.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Yang (CN 110922951), Yu (CN 106589229), and Pan (CN 101353571).
           Claim 1 require a profile control and oil displacement agent for an oil reservoir, which is prepared by uniformly dispersing components by weight percent as follows: 0.2-1.0% polymer microspheres; 0.2-0.5% activator; and a balance being a dispersant; wherein, the polymer microspheres are prepared by stirring and polymerizing raw materials in part by weight as follows: 10-40 parts of first monomer, 0.05-1.2 parts of second monomer, 0.03-1.5 parts of initiator, 1-12 parts of hydrophobic nano-powder and 65-85 parts of water; the first monomer is selected from at least one of the group consisting of acrylamide monomer, allyl monomer, styrene monomer, itaconic acid and maleic anhydride; the second monomer is a crosslinking monomer. 
           Yang discloses a profile control agent polymer microsphere comprising acrylamide, cross-linker, initiator, hydrophobic nano-titanium dioxide, and water (page 2, lines 14-31). Yang in a specific example 1 discloses 25 g acrylamide (fall into instant claim range of 10-40 parts first monomer), 5 g acrylic acid, 0.8 g vinyl, 0.05 g methylene-bisacrylamide (cross-linker; fall into instant claim range of 0.05-1.2 parts cross-linker), initiator such as 0.03 g potassium persulfate and 0.3 g sodium bisulfite (fall into instant claim range of 0.03-1.5 parts of initiator), 0.1 g sodium chloride, 10 g hydrophobic nano-titanium dioxide (fall into instant claim range of 1-12 parts hydrophobic nano-powder), and 60 g water. In yang the amount of water is outside the range required by instant claim range of 65-85 parts. Further, Yang discloses the microparticles are prepared in surfactant and water-alcohols at different concentration as profile control agent. Yang does not disclose a profile control and oil displacement agent for an oil reservoir, which
is prepared by uniformly dispersing components by weight percent as follows: 0.2-1.0% polymer microspheres; 0.2-0.5% activator; and a balance being a dispersant. 
          Yu discloses a water plugging profile agent comprising 20-80 parts base oil, 10-70 parts water, 10-50 parts polymer microsphere, 0.5 to 18 parts sulfonate compound emulsifier, and 0-10 parts auxiliary emulsifying agent (page 2, lines 6-19). Yu does not disclose the instantly claimed polymer microsphere and a profile control and oil displacement agent prepared by uniformly dispersing components by weight percent as follows: 0.2-1.0% polymer microspheres; 0.2-0.5% activator; and a balance being a dispersant. 
          Pan discloses a plugging agent comprising 10-40% slag, 5-10% suspension dispersant, 0.1 to 3% activating agent, and water (claim 1). Pan does not disclose the instantly claimed polymer microsphere and a profile control and oil displacement agent prepared by uniformly dispersing components by weight percent as follows: 0.2-1.0% polymer microspheres; 0.2-0.5% activator; and a balance being a dispersant. The closest prior arts do not suggest or disclose instantly claimed profile control and oil displacement agent for an oil reservoir.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766